IN THE UNITED STATES DISTRICT COURT FY L
FOR THE DISTRICT OF MONTANA E D
MISSOULA DIVISION AUB 2 9

THOMAS E. TUCKER, JR.,
CV 18—165-—M—DLC
Petitioner,

VS. ORDER

LYNN GUYER, WARDEN OF
MONTANA STATE PRISON, TIM
FOX, MONTANA ATTORNEY
GENERAL,

 

Respondents.

 

United States Magistrate Judge Jeremiah C. Lynch entered his Order and
Findings and Recommendations in this case on May 2, 2019, recommending that
Petitioner Thomas E. Tucker, Jr.’s petition for a writ of habeas corpus be denied
and dismissed with prejudice. (Doc. 10 at 2, 16.) Tucker filed an objection and is
entitled to de novo review of those findings and recommendations to which he has
specifically objected. 28 U.S.C. § 636(b)(1)(C). Absent objection, this Court
reviews findings and recommendations for clear error. United States v. Reyna-
Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S.
140, 149 (1985). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

-|-
422, 427 (9th Cir. 2000) (citations omitted). “A party makes a proper objection by
identifying the parts of the magistrate’s disposition that the party finds
objectionable and presenting legal argument and supporting authority, such that the
district court is able to identify the issues and the reasons supporting a contrary
result.” Montana Shooting Sports Ass’n v. Holder, 2010 WL 4102940, at *2 (D.
Mont. Oct. 18, 2010) (citation omitted).

Here, Tucker’s objection does no more than provide an abbreviated
restatement of the arguments already considered by Judge Lynch. “It is not
sufficient for the objecting party to merely restate arguments made before the
magistrate or to incorporate those arguments by reference.” Jd. Congress created
magistrate judges to provide district judges “additional assistance in dealing with a
caseload that was increasing far more rapidly than the number of judgeships.”
Thomas, 474 U.S. at 153. There is no benefit to the judiciary “if the district court[]
is required to review the entire matter de novo because the objecting party merely
repeats the arguments rejected by the magistrate. In such situations, this Court
follows other courts that have overruled the objections without analysis.” Montana
Shooting Sports Ass’n, 2010 WL 4102940, at *2 (internal quotation marks and

citation omitted). Consequently, reviewing for clear error and finding none,
IT IS ORDERED that Judge Lynch’s Order and Findings and
Recommendations (Doc. 10) are ADOPTED IN FULL and Tucker’s Petition (Doc.
1) is DENIED and DISMISSED WITH PREJUDICE.

IT IS FURTHER ORDERED that the Clerk of Court should be directed to
enter by separate document a judgment in favor of Respondents and against
Petitioner.

IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

DATED this 22Maay of August, 2019.

a

4

Dana L. Christensen, Chief Judge
United States District Court
